179 F.2d 784
RUSSELL BOX COMPANY, Appellant,v.GRANT PAPER BOX COMPANY, Appellee.
No. 4469.
United States Court of Appeals First Circuit.
February 2, 1950.
Rehearing Denied February 21, 1950.

Appeal from the United States District Court for the District of Massachusetts; Charles Edward Wyzanski, Judge.
Herbert A. Baker, Boston, Mass., for appellant.
Hector M. Holmes, Boston, Mass., William H. Parmelee, Pittsburgh, Pa., on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY, Circuit Judge.
PER CURIAM.


1
On the authority of Russell Box Company v. Grant Paper Box Company, 1 Cir., 179 F.2d 785, the appeal herein is dismissed for lack of jurisdiction.